          Case 1:10-cv-09650-RMB-GWG Document 486
                                              489 Filed 09/04/20
                                                        09/08/20 Page 1 of 2


                                                                         Sheppard, Mullin, Richter & Hampton LLP
                                                                         30 Rockefeller Plaza
                                                                         New York, New York 10112-0015
                                                                         212.653.8700 main
                                                                         212.653.8701 fax
MEMORANDUM ENDORSEMENT                                                   www.sheppardmullin.com


                                                                        Rena Andoh
                                                                        212.634.3092 direct
                                                                        randoh@sheppardmullin.com
September 4, 2020
                                                                    Application granted.
Via ECF
                                                                    So Ordered.
The Hon. Judge Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
U.S. District Court, Southern District of New York
Daniel Patrick Moynihan
                                                                     September 8, 2020
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


Re:        U.S. ex rel. Raffington v. Bon Secours Health System, Inc. et al.
           Docket No. 1:10-cv-09650-RMB-GWG


Dear Judge Gorenstein:

We represent Defendants Bon Secours Health System, Inc., Bon Secours New York Health System,
and Schervier Long Term Home Health Care Program (collectively, the “Defendants”). Pursuant to
Your Honor’s Individual Rules of Practice, we write to respectfully request that Your Honor permit
Defendants to file under seal unredacted copies of the following:

      •    Exhibit 4 to the Declaration of David Fischer
      •    Exhibit 5 to the Declaration of David Fischer

Exhibits 4 and 5 to the Declaration of David Fischer include Protected Health Information
(“PHI”) of patients and have been designated “confidential” pursuant to the Stipulation and
Protective Order signed by the parties and So Ordered by Your Honor on November 5, 2015
(Dkt. #69). A redacted form of these exhibits was publicly filed today, and an unredacted copies
of both documents were e-mailed to opposing counsel pursuant to the Stipulation and Protective
Order.

Pursuant to the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-
101, 110 Stat. 1936 (1996) (“HIPAA”), which imposes certain limitations and requirements upon
the handling of PHI, as defined by 45 C.F.R. § 106.103, Defendants have an obligation to protect
the PHI contained in the above-listed documents. Further, the Second Circuit has recognized the
compelling need to protect the privacy interests of innocent third-parties. See U.S. v. Amodeo, 71
F.3d 1044, 1050-51 (2d Cir. 1995). “Such interests . . . are a venerable common law exception
      Case 1:10-cv-09650-RMB-GWG Document 486
                                          489 Filed 09/04/20
                                                    09/08/20 Page 2 of 2



Hon. Gabriel W. Gorenstein
United States District Judge
September 4, 2020
Page 2


to the presumption of access.” Id.; see also U.S. v. King, No. 10-CR-122, 2012 WL 2196674, at
*3 (S.D.N.Y. June 5, 2012) (recognizing that the interest in protecting the disclosure of medical
records belonging to innocent third parties “overrides any public interest in the disclosures of
these materials”). Accordingly, Defendants respectfully request a sealing order so that they
might file an unredacted form of each of the above-listed documents under seal.

Pursuant to Your Honor’s rules, Defendants will provide Your Honor with highlighted copies of
the subject documents with the courtesy copy of this letter.



Respectfully submitted,




Rena Andoh
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


cc:      Ross Brooks, Esq.


SMRH:4838-2608-9162.2
